DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the RCE filed 8/15/2022 regarding Remarks and Amendments filed 7/7/2022.
Claims 1-22, 32, and 36 are canceled.
Claims 23, 38, 39 are amended.
Claims 23-31, 33-35, 37-42 are currently pending and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23-31, 33-35, 37-42 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 23 has been amended to recite in part the following: 

    PNG
    media_image1.png
    260
    758
    media_image1.png
    Greyscale

Respectfully, the new term “the advertisement graphical user interface” lacks proper antecedent basis. The term “the” is a definite article. As such, this term must refer to a definite previous recitation of the noun which it modifies. However, no previous recitation of “advertisement graphical user interface” has been provided. 
Furthermore, this term “advertisement graphical user interface” is not referenced anywhere in applicant’s original disclosure. It is therefore entirely unclear what applicant is attempting to communicate with this amendment. 
Examiner does note that a similar term is previously referenced – i.e. “advertiser graphical user interface” has been previously recited. However, the Examiner has found that this particular interface (i.e. “advertiser graphical user interface”) is an interface recited as “to allow the advertiser to configure the advertiser profile, the advertiser graphical user interface displaying a first dashboard that illustrates a campaign of the advertiser if implemented according to a list of recommended publishers”. Furthermore, although “advertiser graphical user interface” is not a term used anywhere in the original disclosure, its meaning is nonetheless possible to interpret from the context of the claim and appears to include any interface via which an advertiser accesses the advertiser’s “dashboard” – this later term being a term used in the original disclosure (e.g. Fig. 4, and per Specification at paragraph [035]). Similarly, the Publisher is presented with a similar “dashboard (e.g. Fig. 9, per Specification at paragraph [042]). However, the Original disclosure does not discuss “adjusting” either the advertiser “dashboard” nor “advertiser graphical user interface… to conform to configuration settings associated with both the advertiser and the publisher”. Therefore, the newly introduced term “advertisement graphical user interface” certainly cannot refer to the previously referenced “advertiser graphical user interface”.
Additionally, the original disclosure fails to mention any “adjustment” or “change”, etc… to an “advertisement unit” and therefore it does not appear that this newly referenced “advertisement graphical user interface” may plausibly be interpreted as the previously referenced “an advertisement unit”. For example, although the specification at paragraph [038] does mention that a Publisher may “…specify the shape and size of the advertisement unit, and/or the types of advertisements they would like to display…” neither this portion of the Specification nor any other portion of the original disclosure discusses “adjusting” such “advertisement unit” “to conform to configuration settings associated with both the advertiser ad the publisher” and therefore this newly introduced term “advertisement graphical user interface” cannot plausibly be a reference to the “an advertisement unit”. 
For these reasons, the amended feature is considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Independent claims 38 and 39 each suffer a similar deficiency as noted supra regarding independent claim 23 and they are similarly rejected. 
For example, claim 38 has been amended to recite in part, the following: “…wherein a location of the advertisement graphical user interface within the web page is fixed while a dimension associated with the advertisement graphical user interface is adjusted to conform to the configuration settings associated with the publisher.” Again, no previous reference in claim 38 has been made to “advertisement graphical user interface”. Similarly, Independent claim 39 has been amended to recite in part the following: 

    PNG
    media_image2.png
    186
    753
    media_image2.png
    Greyscale

Respectfully, applicant introduces three new terms each of which lack proper antecedent basis and each of which fail to be discussed anywhere in the original disclosure; this lack of disclosure prevents a person of ordinary skill in the art from recognizing how to infringe the claim feature. The three terms are as follows: “the advertisement unit”, “the advertisement unit interface”, and “the advertisement graphical user interface”. In the case of claim 39, The Examiner acknowledges that applicant perhaps intends for these three terms to reference the same object; perhaps “the advertisement graphical user interface”. Nonetheless, similar as already noted supra, this is not a term referenced in the Specification and as the Specification fails to discuss “adjusting” any object to conform to configuration settings associated with the publisher according to the advertiser profile and the publisher profiles, it is not clear how this object is to be interpreted, leading to a finding of indefiniteness.   
Therefore, in summary, these terms lack proper antecedent basis and it is not clear what these terms are intended to mean. For each of these reasons, the limitations are held to be indefinite.
Solely for the purpose of compact prosecution and application of prior art, the applicant’s “dimension associated with the advertisement graphical user interface” is interpreted to mean a size of an advertisement to be served into a Publisher’s “advertisement unit” which has an associated Publisher specified size, as Examiner notes that the only portion of the Specification which discusses anything about a dimension is at paragraphs [035], [038], and [047] all which are related to “size” of an “advertisement unit” or “advertisement” or “size of the creative [aka advertisement]”. Furthermore, paragraph [038] is the only portion which discusses “ size of the advertisement unit” and states: “…After logging into the Web site the publisher can indicate that they have one or more advertisement units (locations on their Web page available for ads) available. Optionally, the publisher may specify the shape and size of the advertisement unit, and/or the types of advertisement they would like to display, such as text, image or video. The system will then be free to display whatever advertisement it decides is suitable, as long as it conforms to the publisher's requirements (such as size or text/image based)...”; as this portion does not discuss adjustment of size of an “advertisement unit”, applicant’s feature “a dimension associated with the advertisement graphical user interface is adjusted” cannot plausibly be interpreted to mean adjusting the size of the “advertisement unit” itself. Instead, if anything, the adjustment must mean a “selection”, regarding an advertisement corresponding to the dimension, or size, stipulated by the Publisher, is made before an advertisement is automatically published into the Publisher’s specified size of the “advertisement unit”. 
In view of the aforementioned interpretation, although quite tenuous and requiring significant conjecture, the features in question for each of claims 23, 38, and 39, are therefore summarily interpreted to mean the following: 
automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser within an advertisement unit in a web page of at least one of the publishers, upon selecting the size of the advertisement to conform to configuration settings associated with both the advertiser and the publisher, when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates; wherein a location of the advertisement unit within the web page is fixed while a dimension associated with the advertisement is selected to conform to the configuration settings associated with the publisher.“
Dependent claims 24-31, 33-35, 37, 40-42 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 23-31, 33-35, 37-42 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23, 38, and 39 have been amended to recite features for which there is no support in the original disclosure. 
Regarding claim 23, these features are emphasized via underline as follows:
 “automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser within an advertisement unit in a web page of at least one of the publishers upon adjusting the advertisement graphical user interface to conform to configuration settings associated with both the advertiser and the publisher”; and
wherein a location of the advertisement unit within the web page is fixed while a dimension associated with the advertisement graphical user interface is adjusted to conform to the configuration settings associated with the publisher.
Regarding claim 38, these features are emphasized via underline as follows:
 “output for display the advertisement in the publisher's web page within an advertisement unit upon adjusting the advertisement unit to conform to configuration settings associated with the publisher”; and
wherein a location of the advertisement graphical user interface within the web page is fixed while a dimension associated with the advertisement graphical user interface is adjusted to conform to the configuration settings associated with the publisher.
Regarding claim 39, these features are emphasized via underline as follows:
“automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser within an advertisement unit upon adjusting the advertisement graphical unit to conform to configuration settings associated with the publisher according to the advertiser profile and the publisher profiles”; and
wherein a location of the advertisement unit interface within the web page is fixed while a dimension associated with the advertisement graphical user interface is adjusted to conform to the configuration settings associated with the publisher.
Respectfully, Applicant’s Original disclosure (claims, specification, and drawings) fail to mention or discuss “adjusting” or “adjustment” or “change”, etc… regarding either an “advertisement graphical user interface” or a “dimension associated with the advertisement graphical user interface” (interpreted, as noted under the 35 USC 112(b) section, to mean a size of an advertisement to be served into a Publisher’s “advertisement unit” which has an associated Publisher specified size; e.g. in view of Specification at [038]); and also fails to discuss any type of “adjusting” or “adjustment” or “change”, etc... regarding an “advertisement graphical unit” to conform to configuration settings… according to the advertiser profile and the publisher profiles, and also ails to discuss any type of “adjusting” or “adjustment” or “change”, etc... 
Instead, regarding the serving of ads, per at least Specification at paragraph [038], the Specification supports the idea that Advertisements must conform to the Publisher’s requirements – not the other way around; i.e. a Publisher’s “advertisement unit”, which the Publisher specifies (e.g. shape and size of the advertisement unit, etc…) is not adjusted nor would it be adjusted to conform to configuration settings associated with… the advertiser; nor according to the advertiser profile; nor configuration settings associated with the publisher according to the advertiser profile. 
 The limitations are considered impermissible new matter. Examiner notes, that the Remarks of counsel (filed 7/7/2022) do not provide any direction as to where support is supposedly found within the original disclosure for the amended features. Examiner clearly noted in Examiner’s Advisory Action (mailed 7/25/2022) that Applicant’s proposed amendments raised the issue of New Matter. Applicant’s response has failed to supply the supposed grounds of support and Examiner finds none. 
As already noted, the closest support found in the Specification for these features appears to be in regards to Specification at paragraph [038] which states the following:

    PNG
    media_image3.png
    455
    739
    media_image3.png
    Greyscale

However, as already explained supra, this passage fails to support the limitations as now claimed.
Therefore, applicant fails to have support for the new limitations.  Accordingly the claims are improperly directed to impermissible new matter.
Dependent claims 24-31, 33-35, 37, 40-42 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 38: 
compare the target average commission rate to the range of acceptable cost per action commission rates; and
automatically publishing, …, the advertisement of the advertiser within an advertisement unit in a web page of at least one of the publishers, upon selecting the size of the advertisement 1 to conform to configuration settings associated with both the advertiser and the publisher, when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates; wherein a location of the advertisement unit within the web page is fixed while a dimension associated with the advertisement is selected to conform to the configuration settings associated with the publisher.“
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the comparison and decision steps, as drafted, are a business decision and are not technical in nature nor do they solve a technical problem. Instead, the business decision is simply to provide an advertisement when profitable, and when also conforming to requirements of the Publisher providing the ad space [advertisement unit] (e.g. per a contract), and hence falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer components (e.g. at least one server, computer implemented method, etc…) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case advertising) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “at least one server, connected to a communication network, comprising executable programming contained on a non-transitory storage medium, said programming when executed operable to: output for display a first user interface for receiving inputs from a publisher; receive, via the first user interface, the publisher's criteria for publishing an advertisement, the publisher's criteria including a range of acceptable cost per action commission rates defined by a minimum cost per action commission rate; output for display a second user interface for receiving inputs from an advertiser, wherein the second user interface further comprises: a communication window comprising messages and transactional data associated with the advertisement; a table displaying an impact data of advertisement; receive, via the second user interface, the advertiser's advertisement to be published and a target average commission rate in connection with the advertisement…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “output[ing]” nor “display[ing]” nor receiving “inputs” from clients such as advertisers and publishers. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. advertising brokerage) or are insignificant extra-solution activity (e.g. the data-gathering steps such as receive… publisher criteria, etc…) to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by at least one server) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-26, 29, 32-35, 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel et al. (US 2010/0082439 A9; hereinafter, "Patel") in view of Hecht et al. (US 2010/0235243 A1; hereinafter, “Hecht”) in view of Tarmas et al. (US 2011/0282730 A1; hereinafter, “Tarmas”)

Claim 23: (Currently amended)
Pertaining to claim 23, Patel as shown teaches the following:
A computer-implemented method for managing electronic advertising, the method comprising: 
displaying, to an advertiser, an advertiser graphical user interface launchable within a web browser of the advertiser (Patel, see at least Fig. 18 and [0248]-[0249] and [0252]-[0468] regarding “advertiser sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”

    PNG
    media_image4.png
    735
    898
    media_image4.png
    Greyscale
), to allow the advertiser to configure settings for the advertiser, the advertiser graphical user interface displaying a first dashboard that illustrates a campaign of the advertiser if implemented according to a list of recommended publishers (Patel, see citations noted supra regarding “advertiser sub-site”, and at least [0182] and [0195]-[0196], e.g. a pyramid graph recommending to an advertiser the number of publishers willing to accept various levels of advertiser commission rates; and e.g. per [0195] Patel teaches that “the present invention allows [the] advertisers… to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated.” and Patel teaches, see at least [0099]-[0100], [0105], and [0179] an “Accounting System” where “real-time accounting information is stored in the database 443 and reported to the customer on demand...”); 
receiving, by a processor on the advertisement server, via the advertiser graphical user interface, an advertisement of the advertiser to be published (Patel, see at least Figs. 20-22 and associated disclosure, e.g. [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. 

    PNG
    media_image5.png
    747
    896
    media_image5.png
    Greyscale

 ) and a target average commission rate in connection with the advertisement (Patel, see at least Figs. 11 in conjunction with Figs. 20-22, e.g. element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image6.png
    363
    428
    media_image6.png
    Greyscale

Applicant’s “an advertisement of the advertiser” reads on Patel’s “creative”, and Applicant’s “target average commission rate” reads on Patel’s Cost “per click” e.g. $.05 per click commission paid on average for each click of the creative/advertisement, etc…  Also see Patel, Fig. 20, and [0364]-[0373] teaches the advertiser may enter “commission details” which may be specified as a “rate”; per [0374]-[0382] this includes termination events, such as “End date & time”); 
displaying, to each of the plurality of publishers, a publisher graphical user interface launch-able within a web browser of each publisher to allow each publisher to configure settings for each publisher (Patel, see at least [0248]-[0249] and [0469]-[649] regarding features of “publisher sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”), the publisher graphical user interface displaying: 
a communication window comprising messages and transactional data associated with the advertisement (Patel, see at least Fig. 11, e.g. #419 “Review Contract Performance”; and see at least [0480] “total number of impressions served by the Publisher, etc…”;);
a table displaying an impact data of advertisement (Patel, see at least Fig. 11, e.g. #419 “Review Contract Performance” and [0135], teaching: e.g.: “Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance [impact] criteria, and the system will automatically drop ads that do not meet the specified criteria… the ECPM is defined as a method of representing cost performance [impact] of media across advertiser, channel, or globally.”; the difference between Patel and the limitation in question is only that Patel may not explicitly teach his performance [impact] data across advertiser, channel, etc. is presented via a “table”. However, as “tables” were so ubiquitous for presenting data, and therefore within the level of ordinary skill in the art, that a table would have been an obvious choice to try to a person of ordinary skill in the art at the time of the invention to present Patel’s data because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and/or per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
a second dashboard that illustrates each publisher's performance (Patel, see at least [0469]-[0477] Publisher’s sub-site displays “current month-to-date statistics” and see [0480] “total number of impressions served by the Publisher, etc…”; also see Fig. 6 and [0182], [0195]-[0196] and [0210] A feature of the present invention allows both the advertisers and the publishers to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated. The raw data includes impressions served and events recorded.); 
[…]
receiving, by the processor on the advertisement server, via the publisher graphical user
interface, each publisher's range of acceptable cost per action commission rates defined by at least a minimum cost per action commission rate (Patel, again see at least [0135] and [0469]-[649] e.g. “…Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet the specified criteria…”; per [0158] publishers are compensated by a percentage of the value of the sale [another type of action]; and per at least [0666] and [0684]-[0687] an incentive includes “CPA: cost per action” and “CPS: Cost Per Sale [also an action]”; and the features of Patel’s “publisher sub-site” includes “Accepted Offer Manager” where Publisher may stipulate desired [minimum] ECPM; note per [0642] “ECPM is a single metric by which the effectiveness of the advertising can be measured. It is defined as the value of the advertising divided by the number of impressions served. For a publisher, this is a yield metric which can be used to determine which advertising is maximizing dollars earned -for impressions served…”; applicant’s “cost per action commission rate” reads at least on CPA, e.g. ECPM which is value [commission] per impression [type of action]. Examiner notes that specification of a minimum is also an implicit specification of a “range” i.e. from the specified minimum to an implicitly specified infinite maximum.);
calculating, by the processor on the advertisement server, a commission rate for each publisher based on each publisher's sales, the commission rate being a percentage value, the commission rate satisfying each publisher's minimum cost per action commission rate (Patel, see at least [0043], publishers are paid primarily by a commission on the sales they generate; per [0118]-[0128] publishers may specify “minimum acceptable incentive level” and accept offers meeting their terms and conditions which per [0135] may be minimum ECPM [a type of CPA] or, per [0158] publishers are compensated by a percentage of the value of the sale [another type of action]; and per at least [0666] and [0684]-[0687] an incentive includes “CPA: cost per action” and “CPS: Cost Per Sale [also an action]”; e.g. CPS is “…the price paid by an advertiser to a content site [publisher] for each sale that results from a visitor who is referred from the content site to the advertiser's site. This type of buying model is typically tracked with cookies,…Typical rates/bounties range between 5% and 25% [commission rate being a percentage value] of the retail price of the product or service being sold. See also CPA above…”; the bounties are paid as a percentage value and must satisfy publisher terms [e.g. a minimum CPA rate]); 
[…]; and
automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser within an advertisement unit in a web page of at least one of the publishers, upon selecting the size of the advertisement to conform to configuration settings associated with both the advertiser and the publisher, when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates, wherein a location of the advertisement unit within the web page is fixed while a dimension associated with the advertisement is selected to conform to the configuration settings associated with the publisher. (Note 35 USC 112 rejection guiding claim interpretation. Patel, see at least [0113]-[0134], e.g.: “Publishers (see FIGS. 6-8) Procedures followed by and/or features and benefits offered to publisher by the system include:…10. Select the system's automated process of accepting and/or rejecting offers submitted to the exchange through dynamic configurable business rule definition 415 and/or parameter selection…”; where per at least [0648]-[0665] e.g.: “CPA: Cost Per Action. The price paid by an advertiser for each "action" that a content site delivers… offers submitted by advertisers; c) compiling for a conditional offer a list of offers that satisfy the acceptance criteria; d) accepting one or more offers from the list by a publisher, and e) serving the advertisement described in the accepted offer when the publisher accepts the offer.”; where per at least [0113]-[0135], [0158]-[0166], [0220], [0666], [0684]-[0687] i.e. publisher's acceptable incentive level may be a cost per action commission rate, e.g. minimum ECPM.; and as noted per [0170]-[0177], “…When requesting a banner from the ad server 401, a specific publisher will include their publisher id "pubid", area id "areaid", and the desired creative dimensions [dimensions] "<dimension>"….”; and various techniques are used to request an ad adhering to the Publisher’s dimensions, e.g. IFRAME tags, etc… and per Figs. 21-22, and [0400]-[0447], discusses an advertiser may provide the “size” as well as “dimensions” in “width” and “height” of the advertisement creative he is offering to place on a Publisher’s site.)
Although Patel teaches the above limitations, and Patel teaches (e.g. Patel [0113]-[0135]) a Publisher graphical user interface where Publishers specify preferences for the kinds of advertising that they want to host, and Patel teaches (e.g. at [0120]) Publishers may specify minimum acceptable incentive levels, which per [0684]-[0687] may be a CPA: cost per action commission rate, Patel may not teach all the nuances of the following limitations. However, regarding all the nuances of the below limitations, Patel in view of Hecht and Tarmas teaches the following:
a scroll bar for configuring each publisher's range of acceptable cost per action commission rates (Hecht, see at least Fig. 3 #310 and [0053]-[0054] teaching: input of campaign metrics may be via a slider bar [scroll bar with slider] such as for a CPM [cost per impression; viewing an impression is a type of action]. The range control is a slider bar that allows the user to select ranges; “…In some implementations, the user can adjust the width [multiple sliders] of the range input control 310 allow for a large range or a small range. In some implementations, the range input control 310 has quantitative indications of the range… the range input control 310 may indicate the highest and lowest minimum cost per impression amounts for publishers…”); 
comparing, by the processor on the advertisement server, the target average commission rate to each publisher's range of acceptable cost per action commission rates (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown)

    PNG
    media_image7.png
    428
    1024
    media_image7.png
    Greyscale

)
Therefore, the Examiner understands that the limitations in question are merely techniques of Hecht and Tarmas (directed towards techniques of conveying specific advertisement information on a user interface and receiving input from users via such interface) which are applicable to a known base device/method of Patel (who already teaches both Advertiser and Publisher interfaces for receiving and conveying / viewing advertisement related information such as commission rates and advertising metrics) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hecht and Tarmas with the device/method of Patel because Patel, Hecht, and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 24: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 23, wherein the first dashboard includes a graph illustrating the advertiser's actual gross merchandise sales, current gross merchandise sales and forecast gross merchandise sales, the list of recommended publishers, and an estimated return on investment for the advertiser if implemented according to the list of recommended publishers (Patel, see at least [0182] and [0195]-[0196] and Fig. 14, a pyramid graph recommending to an advertiser the number of publishers willing to accept various levels of advertiser commission rates), and Patel also teaches determining actual gross merchandise sales (Patel, [0044] teaching: advertisers are paid a commission on the sales [actual gross sales] they generate), current gross merchandise sales (Patel, [0098] “receiving all notifications of sales [current gross sales]” and logging such events) forecast gross merchandise sales and the advertiser's return on investment in advance (Patel, see at least [0011] teaching “predicting effectiveness of advertising in generating sales using historical data… This is then used to predict return-on-investment (ROI)”; and [0047]). Therefore, the difference between the limitation and the prior art of Patel is that Patel doesn’t explicitly teach a graph illustrating all of these claimed features are displayed in the advertiser graphical user interface. 
However, because Patel does teach at least at least one of the claimed features is displayed, to the advertiser, in the advertiser graphical user interface (i.e. a list of recommended publishers as shown above) and Patel does teach that he determines the other features, and at [0195] Patel teaches that “the present invention allows [the] advertisers… to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated.” and Patel teaches, see at least [0099]-[0100], [0105], and [0179] an “Accounting System” where “real-time accounting information is stored in the database 443 and reported to the customer on demand...”, the Examiner finds that it would have been obvious to a person of ordinary skill in the art at the time of the invention that Patel’s advertiser customer may demand a report of actual gross sales, current gross sales, forecast gross sales and predicted ROI (as these are accounting information) and it would be obvious to try displaying these in the advertiser graphical user interface graphically in a manner similar to how Patel already teaches is used to display recommendations of publishers because the graphical method of display is an identified solution for reporting such accounting information and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007).).

Claim 25: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 23, further comprising: receiving, by the processor on the advertisement server, via the advertiser graphical user interface, a target monthly budget (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image6.png
    363
    428
    media_image6.png
    Greyscale

Applicant’s “target monthly budget” reads on Patel’s “Max Pay-out” which may be for a month as stipulated via the “flight time” – e.g. June 1 – July1. per [0374]-[0382] this includes termination events, such as “End date & time”);).

Claim 26: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 25, further comprising: automatically stopping the display of the advertiser's advertisement when a predetermined percentage of the advertiser's target monthly budget is reached (Patel, [0185]-[0188] teaches the advertiser may also stipulate Max Pay-out [budget] he is willing to offer for the ad campaign and “when the maximum dollar amount is reached, the ad is automatically pulled so that it will no longer appear on any publishers’ sites.”).

Claim 29: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 23, wherein the second dashboard includes a graph of each publisher's respective daily commissions and statistics of each advertisement displayed on each publisher's respective web pages (Patel, see at least [0469]-[0519] teaching: “…The publisher's sub-site is implemented as an extranet. Using the login name and system stored user profile, the system identifies the user as a publisher and displays their private home page… [including] Current month-to-date statistics… [0480] Total number of impressions served by the
publisher (driven by multiple accepted offers) [0481] Month-to-date number of click-throughs: [0482] Total number of clicked-through impressions served by the publisher (driven by multiple accepted offers… [0487] Month-to-date accrued commissions: [0488] Total dollar value of Commissions, due to the publisher, etc…” the Examiner finds that it would have been obvious to a person of ordinary skill in the art at the time of the invention that Patel’s Publisher customer may view the aforementioned statistics and it would be obvious to try displaying these in Patel’s advertiser graphical user interface graphically in a manner similar to how Patel already teaches he displays recommendations of publishers because the graphical method of display is an identified and known solution for reporting such statistical information and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007)).

Claim 32: 
Although Patel teaches (e.g. Patel [0113]-[0135]) a Publisher graphical user interface where Publishers specify preferences for the kinds of advertising that they want to host and Patel teaches receiving data indicative of a first publisher's advertisement space availability (Patel, see at least Fig. 11, elements #415/416 and at least [0113]-[0135]), and Patel teaches (e.g. at [0120]) Publishers may specify minimum acceptable incentive levels, which per [0684]-[0687] may be a cost per action commission rate, Patel may not teach all the nuances of the following limitations. However, regarding all the nuances of the below limitations, Patel in view of Tarmas teaches the following:
The method of claim 23, wherein each publisher's range of acceptable cost per action commission rates is defined by a minimum cost per action commission rate and a maximum cost per action commission rate (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown).
Therefore, the Examiner understands that the limitations in question are merely techniques of Tarmas which are applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Tarmas with the device/method of Patel because Patel and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 33: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel in view of Hecht teaches the following:
The method of claim 23, wherein the scroll bar has a first slider movable along the scroll bar for defining the minimum cost per action commission rate, and the scroll bar has a second slider movable along the scroll bar for defining the maximum cost per action commission rate (Hecht, see at least Fig. 3 #310 and [0053]-[0054] teaching: input of campaign metrics may be via a slider bar [scroll bar with slider] such as for a CPM. The range control is a slider bar that allows the user to select ranges; “…In some implementations, the user can adjust the width of the range input control 310 allow for a large range or a small range. In some implementations, the range input control 310 has quantitative indications of the range… the range input control 310 may indicate the highest and lowest minimum cost per impression amounts for publishers…”)
Therefore, the Examiner understands that the limitations in question are merely techniques of Hecht which are applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hecht with the device/method of Patel because Patel and Hecht are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 34: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel teaches the following:
The method of claim 23, further comprising: receiving, by the processor on the advertisement server, data indicative of advertisement space availability of each publisher via the publisher graphical user interface (Patel, teaches publisher graphical user interface for receiving publisher preferences, see at least [0113]-[0135], and Patel, see at least Fig. 11, elements #415/416 and at least [0113]-[0135] where publishers input preferences via a graphical user interface; and Patel teaches that his system may receive data from multiple publishers, such as a first and second publisher, each specifying information indicative of each publisher’s available ad space, and Patel teaches (e.g. at [0120]) Publishers may specify minimum acceptable incentive levels, which per [0684]-[0687] may be a cost per action commission rate.).

Claim 35: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel teaches the following:
The method of claim 23, further comprising: automatically tracking, by the processor on the advertisement server, each publisher's sales (Patel, see at least [0052], teaching: “tracking related activities (such as sales, leads generated or click-through), …”; the system does this for each contract, the first of which may involve a first publisher and the second involving a second publisher. Patel, see also at least [0098], [0106], [0138] tracking sales via 1x1 pixel, [229]-[0233]; [0274]-[0277], Fig. 18, and [0485] the system tracks “Month to date No. of Sales” for each publisher; Examiner interprets applicant’s term “publisher’s sales” per his spec at [021], [024], [029], and [039] as sales which publisher generated for the advertiser)

Claim 37: (previously presented)
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel teaches the following:
The method of claim 23, further comprising: calculating a first commission rate for a first publisher; and calculating a second commission rate for a second publisher, wherein the second publisher's sales are greater than the first publisher's sales, and the second commission rate is greater than the first commission rate (Patel, see at least [0043], [0046], advertisers may specify different rates/levels per each contract – e.g. one rate for one publisher and another for a second publisher; per [0126]-[0128] publishers may accept offers meeting their terms [minimums] and conditions; and [0158] advertisers may compensate publishers by a percentage of the value of the sale; and see again at least [0666], [0684]-[0687] as noted above; a 25% bounty is a second percentage rate greater than the 5%; the bounties are paid as a percentage value and must satisfy publisher terms [a minimum]; furthermore, Patel teaches e.g. [0052], [0098], [0274]-[0277], Fig. 18, and [0485] he tracks “Month to date No. of Sales”, etc… generated by Publishers for each advertiser; the second publisher’s sales may be greater than the first publisher’s sales).

Claim 38 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel et al. (US 2010/0082439 A9; hereinafter, "Patel") in view of Tarmas et al. (US 2011/0282730 A1; hereinafter, “Tarmas”)

Claim 38: (Currently amended)
Pertaining to claim 38, Patel as shown teaches the following:
system for managing electronic advertising, comprising: at least one server, connected to a communication network, comprising executable programming contained on a non-transitory storage medium, said programming when executed operable to: 
output for display a first user interface for receiving inputs from a publisher (Patel, see at least [0248]-[0249] and [0469]-[649] regarding features of “publisher sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”);
receive, via the first user interface, the publisher's criteria for publishing an advertisement, the publisher's criteria including a range of acceptable cost per action commission rates defined by a minimum cost per action commission rate (Patel, again see at least [0135] and [0469]-[649] e.g. “…Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet the specified criteria…” and the features of Patel’s “publisher sub-site” includes “Accepted Offer Manager” where Publisher may stipulate desired [minimum] ECPM; note per [0642] “ECPM is a single metric by which the effectiveness of the advertising can be measured. It is defined as the value of the advertising divided by the number of impressions served. For a publisher, this is a yield metric which can be used to determine which advertising is maximizing dollars earned -for impressions served…”; applicant’s “cost per action commission rate” reads on ECPM which is value [commission] per impression [per action]. Examiner notes that specification of a minimum is also an implicit specification of a “range” i.e. from the specified minimum to an implicitly specified infinite maximum.);
output for display a second user interface for receiving inputs from an advertiser (Patel, see at least [0248]-[0249] and [0252]-[0468] regarding “advertiser sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)” ) wherein the second user interface further comprises:
a communication window comprising messages and transactional data associated with the advertisement (Patel, see at least Fig. 11, e.g. #419 “Review Contract Performance”; and see at least [0480] “total number of impressions served by the Publisher, etc…”;);
a table displaying an impact data of advertisement (Patel, see at least Fig. 11, e.g. #419 “Review Contract Performance” and [0135], teaching: e.g.: “Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance [impact] criteria, and the system will automatically drop ads that do not meet the specified criteria… the ECPM is defined as a method of representing cost performance [impact] of media across advertiser, channel, or globally.”; the difference between Patel and the limitation in question is only that Patel may not explicitly teach his performance [impact] data across advertiser, channel, etc. is presented via a “table”. However, as “tables” were so ubiquitous for presenting data, and therefore within the level of ordinary skill in the art, that a table would have been an obvious choice to try to a person of ordinary skill in the art at the time of the invention to present Patel’s data because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and/or per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
receive, via the second user interface, the advertiser's advertisement to be published and a target average commission rate in connection with the advertisement (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image6.png
    363
    428
    media_image6.png
    Greyscale

Applicant’s “an advertisement of the advertiser” reads on Patel’s “creative”, and Applicant’s “target average commission rate” reads on either cost per impression or on Patel’s Cost “per click” e.g. $.05 per click commission paid on average for each click of the creative/advertisement, etc…  Also see Patel, Fig. 20, and [0364]-[0373] teaches the advertiser may enter “commission details” which may be specified as a “rate”; per [0374]-[0382] this includes termination events, such as “End date & time”); 
automatically publishing, by the server, the advertisement of the advertiser within an advertisement unit in a web page of at least one of the publishers, upon selecting the size of the advertisement to conform to configuration settings associated with both the advertiser and the publisher, when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates; wherein a location of the advertisement unit within the web page is fixed while a dimension associated with the advertisement is selected to conform to the configuration settings associated with the publisher. (Note 35 USC 112 rejection guiding claim interpretation. Patel, see at least [0113]-[0134], e.g.: “Publishers (see FIGS. 6-8) Procedures followed by and/or features and benefits offered to publisher by the system include:…10. Select the system's automated process of accepting and/or rejecting offers submitted to the exchange through dynamic configurable business rule definition 415 and/or parameter selection…”; where per at least [0648]-[0665] e.g.: “CPA: Cost Per Action. The price paid by an advertiser for each "action" that a content site delivers… offers submitted by advertisers; c) compiling for a conditional offer a list of offers that satisfy the acceptance criteria; d) accepting one or more offers from the list by a publisher, and e) serving the advertisement described in the accepted offer when the publisher accepts the offer.”; where per at least [0113]-[0135], [0158]-[0166], [0220], [0666], [0684]-[0687] i.e. publisher's acceptable incentive level may be a cost per action commission rate, e.g. minimum ECPM.; and as noted per [0170]-[0177], “…When requesting a banner from the ad server 401, a specific publisher will include their publisher id "pubid", area id "areaid", and the desired creative dimensions [dimensions] "<dimension>"….”; and various techniques are used to request an ad adhering to the Publisher’s dimensions, e.g. IFRAME tags, etc… and per Figs. 21-22, and [0400]-[0447], discusses an advertiser may provide the “size” as well as “dimensions” in “width” and “height” of the advertisement creative he is offering to place on a Publisher’s site.).
Although Patel teaches the above limitations, and he teaches a shown supra per at least [0135] “Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet [implies comparison is made] the specified criteria…”, nonetheless, regarding the nuances of the below limitations, Patel in view of Tarmas teaches the following:
compare the target average commission rate to the range of acceptable cost per action commission rates (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown)

    PNG
    media_image7.png
    428
    1024
    media_image7.png
    Greyscale

)
Therefore, the Examiner understands that the limitations in question are merely techniques of Tarmas which are applicable to a known base device/method of Patel (who already teaches a Publisher interface allowing Publishers to communicate the types of information which Tarmas teach are communicated to an ad server) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Tarmas with the device/method of Patel in order to realize Patel would benefit from implementing these techniques and because Patel and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 27, 28, 30, 31 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel in view of Hecht in view of Tarmas further in view of Weerasinghe et al. (US 2011/0047031 A1; hereinafter, “Weerasinghe”).

Claims 27, 28: 
Although the combination of Patel/Hecht/Tarmas teaches the above limitations, and Patel teaches (e.g. Patel at [0187]) that both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], e.g. see also at least Patel [0225], where these lists indicate which parties may or may not participate in a particular trade, Patel may not explicitly teach the nuances of the following features directed towards specification of such exclusion lists via a browser toolbar. However, regarding these features, Patel in view of Weerasinghe teaches the following:
27. The method of claim 23, further comprising: receiving, from an opt-out system, a blacklist of publishers blocked by the advertiser, where the advertiser can add a new publisher to the blacklist of publishers by clicking a browser toolbar button displayed in the advertiser's web browser when viewing a web page of the new publisher.
28.  The method of claim 27, further comprising: determining, by the processor on the advertisement server, whether each publisher is on the advertiser's blacklist of publishers.
 (Weerasinghe, see at least Fig. 6 and [0050] teaching: “in the particular embodiment illustrated in FIG. 6, the browser 600 includes …, a checkbox 620 [toolbar button] to add the currently-visited website to a blacklist…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Weerasinghe which is applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Weerasinghe with the device/method of Patel in order to realize that Patel who already teaches both his Advertisers and Publishers may each stipulate exclusion lists [blacklists] may do so via a checkbox [toolbar button] displayed in the browser, via Weerasinghe’s technique, and thereby the server may determine whether publishers or advertisers are on any of the other publisher or advertiser exclusion lists [blacklists] because Patel and Weerasinghe are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 30, 31: 
Although the combination of Patel/Hecht/Tarmas teaches the above limitations, and Patel teaches (e.g. Patel at [0187]) that both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], e.g. see also at least Patel [0225], where these lists indicate which parties may or may not participate in a particular trade, Patel may not explicitly teach the nuances of the following features directed towards specification of such exclusion lists via a browser toolbar. However, regarding these features, Patel in view of Weerasinghe teaches the following
30. The method of claim 23, further comprising: receiving, from an opt-out system, a blacklist of advertisers blocked by each publisher, where each publisher can add a new advertiser to the blacklist of advertisers by clicking a browser toolbar button when viewing a web page of the new advertiser 
31. The method of claim 30, further comprising: determining, by the processor on the advertisement server, whether the advertiser is on each publisher's blacklist of advertisers.
(Weerasinghe, see at least Fig. 6 and [0050] teaching: “in the particular embodiment illustrated in FIG. 6, the browser 600 includes …, a checkbox 620 [toolbar button] to add the currently-visited website to a blacklist…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Weerasinghe which is applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Weerasinghe with the device/method of Patel in order to realize that Patel who already teaches both his Advertisers and Publishers may each stipulate exclusion lists [blacklists] may do so via a checkbox [toolbar button] displayed in the browser, via Weerasinghe’s technique, and thereby the server may determine whether publishers or advertisers are on any of the other publisher or advertiser exclusion lists [blacklists] because Patel and Weerasinghe are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 39, 41, 42 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel et al. (US 2010/0082439 A9; hereinafter, "Patel") in view of Hecht et al. (US 2010/0235243 A1; hereinafter, “Hecht”)

Claim 39: (Currently Amended)
Pertaining to the below limitations, Patel as shown teaches the following:
A computer-implemented method for managing electronic advertising, the method comprising: 
storing, by a non-transitory storage medium of an advertisement server: 
an advertiser profile specifying whether an advertiser authorizes the advertisement server to automatically place an advertisement in a web page of one or more selected publishers chosen from a plurality of publishers (Patel, see at least [0187], teaching e.g. both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], and per at least Patel [0225], these lists indicate which parties may or may not participate in a particular trade. Per at least [0460] the users, e.g. Advertiser and Publisher, each have a “profile” which is how the system identifies each user when logging into their respective sub-site); and 
publisher profiles for the plurality of publishers, each publisher profile being associated with one of the publishers, each publisher profile specifying whether its associated publisher authorizes the advertisement server to automatically place a selected advertisement in a web page of the associated publisher (Patel, see at least [0187], teaching e.g. both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], and per at least Patel [0225], these lists indicate which parties may or may not participate in a particular trade. Per at least [0460] the users, e.g. Advertiser and Publisher, each have a “profile” which is how the system identifies each user when logging into their respective sub-site);  
displaying, to the advertiser, an advertiser graphical user interface launchable within a web browser of the advertiser (Patel, see at least Fig. 18 and [0248]-[0249] and [0252]-[0468] regarding “advertiser sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”), to allow the advertiser to configure the advertiser profile, the advertiser graphical user interface displaying a first dashboard that illustrates a campaign of the advertiser if implemented according to a list of recommended publishers (Patel, see citations noted supra regarding “advertiser sub-site”, and at least [0182] and [0195]-[0196], e.g. a pyramid graph recommending to an advertiser the number of publishers willing to accept various levels of advertiser commission rates; and e.g. per [0195] Patel teaches that “the present invention allows [the] advertisers… to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated.” and Patel teaches, see at least [0099]-[0100], [0105], and [0179] an “Accounting System” where “real-time accounting information is stored in the database 443 and reported to the customer on demand...”); 
receiving, by a processor on the advertisement server, via the advertiser graphical user interface, an advertisement of the advertiser to be published and a target average commission rate in connection with the advertisement to configure the advertiser profile (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image6.png
    363
    428
    media_image6.png
    Greyscale

Applicant’s “an advertisement of the advertiser” reads on Patel’s “creative”, and Applicant’s “target average commission rate” reads on Patel’s Cost “per click” e.g. $.05 per click commission paid on average for each click of the creative/advertisement, etc…  Also see Patel, Fig. 20, and [0364]-[0373] teaches the advertiser may enter “commission details” which may be specified as a “rate”; per [0374]-[0382] this includes termination events, such as “End date & time”);
displaying, to each of the plurality of publishers, a publisher graphical user interface launch-able in a web browser of each publisher to allow each publisher to configure its publisher profile (Patel, see at least [0248]-[0249] and [0469]-[649] regarding features of “publisher sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”), the publisher graphical user interface displaying: 
a communication window comprising messages and transactional data associated with the advertisement (Patel, see at least Fig. 11, e.g. #419 “Review Contract Performance”; and see at least [0480] “total number of impressions served by the Publisher, etc…”;);
a table displaying an impact data of advertisement (Patel, see at least Fig. 11, e.g. #419 “Review Contract Performance” and [0135], teaching: e.g.: “Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance [impact] criteria, and the system will automatically drop ads that do not meet the specified criteria… the ECPM is defined as a method of representing cost performance [impact] of media across advertiser, channel, or globally.”; the difference between Patel and the limitation in question is only that Patel may not explicitly teach his performance [impact] data across advertiser, channel, etc. is presented via a “table”. However, as “tables” were so ubiquitous for presenting data, and therefore within the level of ordinary skill in the art, that a table would have been an obvious choice to try to a person of ordinary skill in the art at the time of the invention to present Patel’s data because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “Obvious to try ” and/or per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
a second dashboard that illustrates each publisher's performance (Patel, see at least [0469]-[0477] Publisher’s sub-site displays “current month-to-date statistics” and see [0480] “total number of impressions served by the Publisher, etc…”; also see Fig. 6 and [0182], [0195]-[0196] and [0210] A feature of the present invention allows both the advertisers and the publishers to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated. The raw data includes impressions served and events recorded.)
receiving, by the processor on the advertisement server, via the publisher graphical user interface, each publisher's range of acceptable cost per action commission rates, to configure each publisher profile (Patel, again see at least [0135] and [0469]-[649] e.g. “…Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet the specified criteria…”; per [0158] publishers are compensated by a percentage of the value of the sale [another type of action]; and per at least [0666] and [0684]-[0687] an incentive includes “CPA: cost per action” and “CPS: Cost Per Sale [also an action]”; and the features of Patel’s “publisher sub-site” includes “Accepted Offer Manager” where Publisher may stipulate desired [minimum] ECPM; note per [0642] “ECPM is a single metric by which the effectiveness of the advertising can be measured. It is defined as the value of the advertising divided by the number of impressions served. For a publisher, this is a yield metric which can be used to determine which advertising is maximizing dollars earned -for impressions served…”; applicant’s “cost per action commission rate” reads at least on CPA, e.g. ECPM which is value [commission] per impression [type of action]. Examiner notes that specification of a minimum is also an implicit specification of a “range” i.e. from the specified minimum to an implicitly specified infinite maximum.);
[…] 
automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser within an advertisement unit in a web page of at least one of the publishers, upon selecting the size of the advertisement to conform to configuration settings associated with both the advertiser and the publisher, when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates; wherein a location of the advertisement unit within the web page is fixed while a dimension associated with the advertisement is selected to conform to the configuration settings associated with the publisher. (Note 35 USC 112 rejection guiding claim interpretation. Patel, see at least [0113]-[0134], e.g.: “Publishers (see FIGS. 6-8) Procedures followed by and/or features and benefits offered to publisher by the system include:…10. Select the system's automated process of accepting and/or rejecting offers submitted to the exchange through dynamic configurable business rule definition 415 and/or parameter selection…”; where per at least [0648]-[0665] e.g.: “CPA: Cost Per Action. The price paid by an advertiser for each "action" that a content site delivers… offers submitted by advertisers; c) compiling for a conditional offer a list of offers that satisfy the acceptance criteria; d) accepting one or more offers from the list by a publisher, and e) serving the advertisement described in the accepted offer when the publisher accepts the offer.”; where per at least [0113]-[0135], [0158]-[0166], [0220], [0666], [0684]-[0687] i.e. publisher's acceptable incentive level may be a cost per action commission rate, e.g. minimum ECPM.; and as noted per [0170]-[0177], “…When requesting a banner from the ad server 401, a specific publisher will include their publisher id "pubid", area id "areaid", and the desired creative dimensions [dimensions] "<dimension>"….”; and various techniques are used to request an ad adhering to the Publisher’s dimensions, e.g. IFRAME tags, etc… and per Figs. 21-22, and [0400]-[0447], discusses an advertiser may provide the “size” as well as “dimensions” in “width” and “height” of the advertisement creative he is offering to place on a Publisher’s site.)
Although Patel teaches the above limitations, and Patel teaches (e.g. Patel [0113]-[0135]) a Publisher graphical user interface where Publishers specify preferences for the kinds of advertising that they want to host and Patel teaches receiving data indicative of a first publisher's advertisement space availability (Patel, see at least Fig. 11, elements #415/416 and at least [0113]-[0135]), and Patel teaches (e.g. at [0120]) Publishers may specify minimum acceptable incentive levels, which per [0684]-[0687] may be a cost per action commission rate, Patel may not teach all the nuances of the following limitations. The difference between the prior art of Patel and the limitations in question is that Patel may not explicitly teach that his Publisher’s graphical user interface displays a scroll bar for configuring each publisher's range of acceptable cost per action commission (even though he does teach per [0120] and [0684]-[0687] that CPA commission rate can be stipulated) nor does he explicitly teach that his server [advertisement server] receives data indicative of each publisher’s range of acceptable cost per action commission rates. However, regarding all the nuances of the below limitations, Patel in view of Hinton, Hecth, and Tarmas teaches the following:
a scroll bar for configuring each publisher's range of acceptable cost per action commission rates (Hecht, see at least Fig. 3 #310 and [0053]-[0054] teaching: input of campaign metrics may be via a slider bar [scroll bar with slider] such as for a CPM. The range control is a slider bar that allows the user to select ranges; “…In some implementations, the user can adjust the width of the range input control 310 allow for a large range or a small range. In some implementations, the range input control 310 has quantitative indications of the range… the range input control 310 may indicate the highest and lowest minimum cost per impression amounts for publishers…”); 
Therefore, the Examiner understands that the limitations in question are merely techniques of Hecht which are applicable to a known base device/method of Patel (who already teaches a Publisher interface allowing manage criteria for publishing ads, e.g. CPA and/or ECPM, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hecht with the device/method of Patel in order to realize Patel would benefit from implementing these techniques to to receive each publisher's range of acceptable cost per action commission rates, e.g. CPA or ECPM, via a publisher’s use of a slider bar [scroll bar] because Patel and Hecht are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 41: 
Patel/Hecht teaches the limitations upon which this claim depends. Further, Patel, as shown, teaches the following: 
The method of claim 39, further comprising: receiving, by the processor on the advertisement server, via the advertiser graphical user interface, a target monthly budget (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image6.png
    363
    428
    media_image6.png
    Greyscale

Applicant’s “target monthly budget” reads on Patel’s “Max Pay-out” which may be for a month as stipulated via the “flight time” – e.g. June 1 – July1. per [0374]-[0382] this includes termination events, such as “End date & time”);).

Claim 42: 
Patel/Hecht teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 41, further comprising: automatically stopping the display of the advertiser's advertisement when a predetermined percentage of the advertiser's target monthly budget is reached (Patel, [0185]-[0188] teaches the advertiser may also stipulate Max Pay-out [budget] he is willing to offer for the ad campaign and “when the maximum dollar amount is reached, the ad is automatically pulled so that it will no longer appear on any publishers’ sites.”).


Claim 40 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel in view of Hecht and further in view of Tarmas et al. (US 2011/0282730 A1; hereinafter, “Tarmas”)

Claim 40: 
Patel/Hecht teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following
The method of claim 39, further comprising: […] and automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser in a web page of at least one of the publishers when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates (Patel, see at least [0036]-[0039] Publishers accept offers, then the system serves [automatically publishes] the creatives which occurs pursuant to specified constraints; and [0665] Publishers may accept one or more offers from the list, and the system then serves the advertisement described in the accepted offer when the publisher accepts the offer; the terms of the offer may be as discussed supra regarding at least [0126]-[0128], [0158], [0666], [0684]-[0687] i.e. the offer is accepted and executed only when the advertiser’s target average commission rate does not fall beyond the publisher's acceptable incentive level which may be a cost per action commission rate. See also at least [0161]-[0166], and [0220])
Although Patel teaches the above limitation, he may not explicitly teach the nuances as recited below regarding comparison of target average commission rate.  However, regarding this feature, Patel in view of Tarmas, as shown, teaches the following: 
comparing, by the processor on the advertisement server, the target average commission rate to each publisher's range of acceptable cost per action commission rates; (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown)

    PNG
    media_image7.png
    428
    1024
    media_image7.png
    Greyscale

Therefore, the Examiner understands that the limitations in question are merely techniques of Tarmas which are applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Tarmas with the device/method of Patel because Patel and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 23, 38, and 39 on 7/7/2022. Applicant's arguments (hereinafter “Remarks”) also filed 7/7/2022 in view of RCE filed 8/15/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 112(A) and 112(B) rejections, as well as the new 35 USC 101 and 103 prior art rejections with updated citations to pertinent portions of Patel in view of either Tarmas and/or Hecht for each of the independent claims. Also note the following:
Regarding the previous double patenting rejection, the Examiner acknowledges applicant’s timely filed Terminal Disclaimer, filed 7/7/2022 and therefore has withdrawn the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See remarks provided supra regarding claim interpretation under the 35 USC 112 rejection.